—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Feldman, J.), rendered August 30, 1999, convicting him of petit larceny, upon a jury verdict, and imposing sentence.
Ordered that on the Court’s own motion the defendant’s notice of appeal from the execution of sentence imposed November 12, 1999, is treated as an application pursuant to CPL 460.30 for an extension of time to take an appeal from the judgment and the application is granted; and it is further,
Ordered that the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, for further proceedings pursuant to CPL 460.50 (5).
The defendant’s claim that the evidence was legally insufficient to establish his guilt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Rodriguez, 200 AD2d 775; People v Udzinski, 146 AD2d 245, 250). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are without merit. Santucci, J. P., Krausman, S. Miller and Smith, JJ., concur.